7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Errol HOFFMAN, Defendant-Appellant.
No. 91-6581.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 3, 1993.Decided:  September 28, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-88-437-JFM, CA-91-925-JFM)
Errol T. Hoffman, Appellant Pro Se.
Gregory Welsh, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Errol T. Hoffman appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Hoffman's motion for appointment of counsel and affirm on the reasoning of the district court.  United States v. Hoffman, Nos.  CR-88-437-JFM; CA-91-925-JFM (D. Md. May 2, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED